Citation Nr: 0026903	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for dyshydrotic eczema, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that increased the veteran's 
service connection for dyshydrotic eczema to 10 percent, from 
a noncompensable level.  A notice of disagreement was 
received in January 1999.  A statement of the case was issued 
in May 1999.  A substantive appeal was received from the 
veteran in June 1999. 

The Board notes that, in a letter received July 1998, the 
veteran put forth a claim of clear and unmistakable error in 
a rating decision dated March 1997, which continued the 
veteran's noncompensable rating for his dyshydrotic eczema.  
As that issue was not addressed in the subsequent rating 
decision dated September 1998, that issue is referred to the 
RO for appropriate consideration.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran's dyshydrotic eczema is currently manifested 
by several small blisters, with evidence of scarring and 
scaling, but no active bleeding, weeping, scabbing, 
ulcerations, or discharge.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for the 
veteran's service connected dyshydrotic eczema have not been 
met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that this claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

A review of the record reflects that service connection at a 
noncompensable level was established for dyshydrotic eczema 
in a RO decision dated September 1996. 

In July of 1998, the veteran filed a claim for an increased 
rating for his service connected dyshydrotic eczema.  In the 
currently appealed September 1998 decision, the veteran's 
dyshydrotic eczema was reevaluated to 10 percent disabling, 
based on the report of a VA examination, and VA outpatient 
treatment records, discussed below.  The veteran was given a 
10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999).

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected dyshydrotic 
eczema is not adequate, given the current symptomatology of 
this disability.  The recent evidence of record includes VA 
outpatient records and examinations.  

Outpatient treatment records dated October 1996 indicate that 
the veteran was given a diagnosis of stasis dermatitis, and 
prescribed support stockings for both legs.

The veteran was seen in January 1997, with complaints of 
intermittent problems with his legs, and a request for a 
cream to use for a rash on his hands.  At that time, the 
veteran's left leg had dark brown skin over the ankle and 
heel area.  His right leg had a smaller area of brownish skin 
over the ankle.

The report of a VA examination dated March 1997 indicates 
that the veteran reported developing tiny water blisters on 
his hands which peel and scale.  The veteran noticed more 
itching in the summer.  The veteran reported that his hands 
tended to be drier in the winter, and occasionally had some 
cracking.  The examiner found the veteran's hands to have 
some hyperhydrosis with some mild erythema of the palms.  
There were some residual areas typical of dyshydrosis in that 
they had a collarette of scale.  Examination of both lower 
extremities found typical spider varicosities and diffuse 
stasis type changes, on the left more than the right, with 
good pedal pulses in both extremities.  The veteran was 
diagnosed with dyshydrosis with secondary dyshydrotic eczema 
of the hands, and with stasis dermatitis- type changes on 
both extremities, left more than the right.

The reports of outpatient treatment examinations dated August 
1997 to May 1998 indicate that the veteran was being treated 
for peripheral edema during that time, as well as for 
hypertension, benign prostatic hypertrophy, and 
hypercholesterolemia.

The report of a VA examination dated September 1998 indicates 
that the veteran was complaining about his feet swelling.  
His pedal pulses were palpable, but there was some 1+ edema 
in the anterior tibial areas.  The veteran complained of 
itching.  The veteran stated that if he was on his feet for 
very long, his feet would hurt and sometimes his toes would 
go numb.  He also reported occasional pain in his lower legs.  
The veteran also reported some small water blister type 
changes of his hands and feet.  The veteran reported that his 
hands and feet peel and crack in the winter, and that wearing 
gloves sometimes helped his hands.  

The examiner found the veteran's hands to be moist, slightly 
erythematous, and to have no vesicles.  There were some small 
collarettes of scale that indicated that the veteran had 
vesicles in the past.  The veteran had bilateral stasis 
changed with 1 to 2+ edema of both anterior tibial areas.  
His feet were moist.  There was also some erythema and 
scaling between his toes.  The nails of the great, fourth, 
and fifth toes of each foot were deformed.  The examiner 
found no areas of ulceration, exfoliation, or crusting.  The 
examiner diagnosed dyshydrotic eczema of hands and feet, 
stasis dermatitis of both lower extremities, tinea pedis, and 
tinea unguaum.

Outpatient treatment records indicate that the veteran had 
edema at his examinations of December 1998 and January 1999.  
An outpatient treatment record dated May 1999 indicated that 
the veteran was continuing to suffer from a rash, and was 
having problems with his lower extremities.  Examination 
revealed mild 1-2+ pitting edema on the left lower leg with 
pigment changes, and 1+ pitting edema on the right lower leg, 
with less pigment change noted.

The report of a VA examination conducted September 1999 
indicated that the veteran hands were erythematous, and 
slightly sweaty.  The veteran had two blisters over the right 
wrist.  He also had some evidence of scaling indicative of 
similar blisters in the past.  There were coverlets over both 
wrists, more so on the right wrist, and they were multiple in 
nature.  He also had two coverlets over the anterior chest 
wall.  There were no areas of ulceration of his hands or 
chest.  Examination of the legs revealed some coverlets, but 
no active areas of ulceration, crusting, or exfoliation.  
There was one small blister noted over the medial aspect of 
the left ankle.  The veteran also had varicosities of both 
the legs, left more than the right, with evidence of a stasis 
and pigmentation.  There was evidence of stasis dermatitis, 
in the left leg more than the right.  There was also some 
scaling of the skin between the first and second toe, and 
also some deformity of the third, fourth, and fifth toes 
bilaterally.  

The examiner concluded that the veteran had dyshydrotic 
eczema of both hands and feet, which is a recurrent 
condition, and presents as two to three small blisters, and 
evidence of scarring.  There was no active bleeding, weeping, 
or scabbing of any blisters.  The skin over the hands was 
slightly erythematous and sweaty.  The veteran had similar 
affectation over the left heel secondary to dyshydrotic 
eczema, but this presented as two to three blisters with 
evidence of blisters in the past.  There was no weeping, 
ulceration, or discharge from any of these blisters.  The 
veteran was also found to have a moderate amount of varicose 
veins bilaterally with evidence of stasis dermatitis of both 
lower extremities, left more than the right.  These extended 
up to mid-calf on the left, and just below the ankle on the 
right, and were associated with the previously listed 
symptoms.  The examiner also concluded that the veteran 
suffered from tinea pedis and tinea unguium.  The examiner 
found that the veteran's stasis dermatitis had increased 
moderately both in symptoms and physical findings.  The 
examiner found that the veteran's dyshydrotic eczema was the 
same as seen previously.

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In this regard, the Board notes that, currently, the 
veteran's service connected dyshydrotic eczema is evaluated 
as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1999).  Under that code, a 10 percent rating is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating would be warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

Taking into account all the evidence, the Board finds that 
the veteran's dyshydrotic eczema is currently properly rated 
as 10 percent disabling.  The Board notes that none of the 
reports of the veteran's VA examinations, or outpatient 
treatment records, show complaints of constant exudation or 
itching, lesions, or marked disfigurement.  The report of the 
most recent VA examination, dated February 1999, indicated 
that that the veteran's stasis dermatitis, for which he is 
not service connected, had become moderately worse, while 
there was no change in his service connected dyshydrotic 
eczema since his September 1998 examination.  Though the 
veteran reports a history of a slow healing lesion since 1951 
(See outpatient treatment records dated October 4, 1996), and 
healed ulcers, there is no evidence that he currently suffers 
from any such lesions on his hands or feet.  Finally, there 
is no indication that the veteran's dyshydrotic eczema has 
markedly disfigured his hands or feet, such that a higher 
rating is warranted.  

The Board noted that it is clear, from the medical evidence 
discussed above, that the veteran's extremity edema and 
varicosities are not manifestations of his service connected 
dyshydrotic eczema, but are rather related to his stasis 
dermatitis, which is not, as noted above, service connected.  
In any event, without constant exudation or itching, 
extensive lesions, or marked disfigurement, the veteran's 
dyshydrotic eczema does not rise to a level of greater than 
10 percent disabling.


ORDER

Entitlement to an increased rating for dyshydrotic eczema, 
currently rated as 10 percent disabling, is denied.




		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

